Case 3:21-cv-00051-HDM-CLB Document 34
                                    33 Filed 06/11/21
                                             06/09/21 Page 1 of 3
                                                                4




                                ORDER GRANTING
Case 3:21-cv-00051-HDM-CLB Document 34
                                    33 Filed 06/11/21
                                             06/09/21 Page 2 of 3
                                                                4
    Case 3:21-cv-00051-HDM-CLB Document 34
                                        33 Filed 06/11/21
                                                 06/09/21 Page 3 of 3
                                                                    4




IT IS SO ORDERED.

Dated this 11th day of June, 2021.



                                       ________________________________
                                       UNITED STATES DISTRICT JUDGE
